.~
     ""'



                                     UNITED STATES DISTRICT COURT                              Nov 8 2018
                                                FOR THE
                                                                                           Pe~R
                                                                                             . M6
                                                                                          8 UsoI  JB..Cl.ERI(
                                . EASTERN DISTRICT OF NORTH CAROLINA                       y             RT, EDNC
                                                                                                     .     OEPCUc



           UNITED STATES OF AMERICA                           )       Waiver of Appearance
                                                              )       At Arraignment, Plea and Related
                                                              )       Proceedings
                         vs.                                  )       (Rules 10 and 11, Fed. R. Crim. P.)
                                                              )
                                                              )       Case Numberq:     IS, fr"1:f'-\ \ Cl5
                                                              )
           X Gregory Tristan Goss
                                                              )
                  (Defendant's Name- Print)                   )

              Gregory T Goss
           I                        , charged in an Information pending in the Eastern District ofNorth Carolina
           with                              do hereby waive (give up) my right to appear at arraignment, plea or
           sentencing in my case.

           I acknowledge I have reviewed a copy of the Information and discussed the evidence in my case with my
           Attorney and the negotiated plea offer with the Government; which the Court may or may not follow and
           have agree to enter a plea of  'j"'·''7         (~not guilty/no contest) by wavier.

           I have provided my most current contact information to my attorney and 1 understand that this

           provided to the Court.

            07NOV2018                                         x
                                                                          l&    /
           information will be provided to the United States Probation Office and relied upon by them on the date


                                                                   Jl:ta~ _'~ ""~:.---
                                                                          ~                  IU$4
           Date                                                Defendant (Signature)

                                                                           David T. Courie

                                                               Counsel for Defendant


                                                                                                               •
           The defendant's request to waive appearance at the arraignment and related proceedings is
           hereby APPROVED.




           Date
                    I f--8f8

                   Case 5:18-mj-01195-KS Document 18 Filed 11/08/18 Page 1 of 1
